DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Control circuity should be labeled as “a control circuity” since it is the first recitation of the component.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant discloses a switch and then a switch mechanism as separate entities, it is unclear whether the switch is part of the switch mechanism or not. For the purposes of examination it is considered that the switch is part of the switch mechanism.
Regarding claim 7, Applicant discloses two locking mechanisms, each as “a mechanical locking mechanism”. It is unclear if there are two or one. For the purposes of examination it is considered to be the same locking mechanism. 
Regarding claim 16, Applicant discloses two additional locking mechanisms, each as “a mechanical locking mechanism” after already disclosing one “a mechanical locking mechanism” in claim 10. It is unclear if there are three or one. For the purposes of examination all three are considered to be the same locking mechanism. 
Claims 2-9 are rejected based upon their dependency on claim 1.  
Claim 17 is rejected upon its dependency on claim 16. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3,7-12,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balay US 8827332. 

Regarding claim 1, Balay discloses an overhead door (see background of invention) interlock device, comprising: 
a lever (4,40) extending between first (at 14, fig1) and second (at 12,18, fig1) ends, wherein the first end is configured for pivotable attachment to a track (60,62) of an overhead door (66) and wherein the second end is configured to actuate a switch (36); and a switch mechanism (36+38) configured to attach to the track in proximity to the second end, wherein the switch provides an electrical signal indicative (electrical communication, based upon position of 20, which is related to position of 4, col.3 lines 19-21) of a position of the lever to a control circuitry (not explicitly labeled, in 92) of a door opener (92) for operating the overhead door. (col. 3 lines 1-38, col. 3 lines 49 -col. 4 line 4, col. 4 lines 20-25, fig1-4)

Regarding claim 2, Balay discloses the overhead door interlock device of claim 1, wherein the first end comprises an aperture (not labeled, space for 8) for receiving a fastener (8) to pivotably attach the lever to the track. (fig1-4)

Regarding claim 3, Balay discloses the overhead door interlock device of claim 1, wherein the second end comprises a tab (18) extending outwardly therefrom. (fig1-4)

Regarding claim 7, Balay discloses the overhead door interlock device of claim 1, wherein the lever is moveable between a first position (12 inserted into 62) in which a mechanical locking mechanism (rollers 90 +20 – in the embodiment shown in Balay fig1-4, rollers 90 is equivalent to 74) of the overhead door is locked, and a second position (12 is inserted out of 62) in which the mechanical locking mechanism of the overhead door is unlocked. (col. 3 lines 44-col.4 line 5)

Regarding claim 8, Balay discloses the overhead door interlock device of claim 7, wherein the lever prohibits operation (40 prohibits operation of 90) of the mechanical locking mechanism of the overhead door when the lever is in the unlocked position. (fig1-5, col. 3 lines 1-38, col. 3 lines 49 -col. 4 line 4, col. 4 lines 20-25)

Regarding claim 9, Balay discloses the overhead door interlock device of claim 1, further comprising a spring mechanism (optional spring 16) that provides a spring bias to the lever such that the lever is returned to an unlocked position (withdraw 12 from 62) when a mechanical locking mechanism of the overhead door is unlocked. (col. 3 lines 44-48)

Regarding claim 10, Balay discloses an overhead door interlock device, comprising: 
a lever (4,40) configured for pivotable attachment (at 14) to a track (60,62) of an overhead door (66); a switch mechanism for attachment to the track in proximity to the lever; and a spring mechanism (16) that provides a spring bias to the lever such that the lever is returned to an unlocked position (12 is withdrawn from 62) when a mechanical locking mechanism (20) of the overhead door is unlocked. (col. 3 lines 44-48, col. 4 lines 5-13)

Regarding claim 11, Balay discloses the overhead door interlock device of claim 10, wherein the lever comprises an aperture (not labeled, receives 8) for receiving a fastener (8) to pivotably attach the lever to the track. (fig1-4) 

Regarding claim 12, Balay discloses the overhead door interlock device of claim 10, wherein the lever comprises a tab (18) extending outwardly therefrom. (fig1) 

Regarding claim 16, Balay discloses the overhead door interlock device of claim 10, wherein the lever is moveable between a first position (12 inserted into 62) in which the mechanical locking mechanism of the overhead door is locked, and a second position (12 is withdrawn out of 62) in which the mechanical locking mechanism of the overhead door is unlocked. (fig1-4, col. 3 lines 44-col.4 line 5)

Regarding claim 17, Balay discloses the overhead door interlock device of claim 16, wherein the lever prohibits operation (40 prohibits operation of 90) of the mechanical locking mechanism of the overhead door when the lever is in the unlocked position. (fig-1-4, col. 3 lines 44-col.4 line 5)

Regarding claim 18, Balay discloses an overhead door interlock device, comprising: 
a lever (4,40) configured for pivotable attachment to a track (60,62) of an overhead door (66) such that the lever is movable between a first locked position (12 inserted into 62) and a second unlocked position (12 withdrawn from 62);
a switch (36) positioned in proximity to the lever such that the lever engages or disengages the switch when moved between the first locked position and the second unlocked position; and 
a spring mechanism (16) that provides a spring bias to the lever such that the lever is returned to an unlocked position when a mechanical locking mechanism (rollers 90+20) of the overhead door is unlocked.

Regarding claim 19, Balay discloses the overhead door interlock device of claim 18, wherein the switch comprises a normally open or normally closed switch. (not explicitly labeled, see fig1 where in the unassembled state, the switch is open, also see col. 3 lines 1-38, col. 3 lines 49 -col. 4 line 4, col. 4 lines 20-25, fig1-4)

Regarding claim 20, Balay discloses the overhead door interlock device of claim 18, wherein the lever prohibits operation of the mechanical locking mechanism (prohibits operation of 90) of the overhead door when the lever is unlocked.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balay US 8827332 as applied to claim 1 and 10 above, and further in view of Shoemaker US 20110252844. 

Regarding claim 4, Balay teaches the overhead door interlock device of claim 1, wherein the switch mechanism comprises a switch (36), however does not teach a housing of the switch mechanism. 
	Shoemaker teaches an overhead door interlock device wherein the switch mechanism (fig10) comprises a housing (28) for a switch (74).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the switch mechanism of Balay with a housing, a concept as taught by Shoemaker, in order to protect the switch from environmental factors. 

Regarding claim 5, Balay (in view of Shoemaker) teaches overhead door interlock device of claim 4, wherein the switch comprises a normally open switch or a normally closed switch. (Balay, not explicitly labeled, see fig1 where in the unassembled state, the switch is open, also see Balay col. 3 lines 1-38, col. 3 lines 49 -col. 4 line 4, col. 4 lines 20-25, fig1-4)

Regarding claim 6, Balay (in view of Shoemaker) overhead door interlock device of claim 4, wherein the switch comprises a mechanical switch (Balay, 36 is a mechanical switch, fig1) or a proximity switch.

Regarding claim 13, Balay teaches the overhead door interlock device of claim 10, wherein the switch mechanism comprises a switch (36), however does not teach a housing of the switch mechanism. 
	Shoemaker teaches an overhead door interlock device wherein the switch mechanism (fig10) comprises a housing (28) for a switch (74).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the switch mechanism of Balay with a housing, a concept as taught by Shoemaker, in order to protect the switch from environmental factors. 

Regarding claim 14, Balay (in view of Shoemaker) teaches overhead door interlock device of claim 13, wherein the switch comprises a normally open switch or a normally closed switch. (Balay, not explicitly labeled, see fig1 where in the unassembled state, the switch is open, also see Balay col. 3 lines 1-38, col. 3 lines 49 -col. 4 line 4, col. 4 lines 20-25, fig1-4)

Regarding claim 15, Balay (in view of Shoemaker) overhead door interlock device of claim 13, wherein the switch comprises a mechanical switch (Balay, 36 is a mechanical switch, fig1) or a proximity switch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to overhead locks.
	PTO892 contains related but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675